Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/21 has been entered.
 
Response to Amendment
Amendments to the claims, filed on 5/24/21, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 103
Claim(s) 1-7, 9, 11-13, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Domercq et al (US 2013/0108832 A1) in view of Preparation of Anisotropic Silica Nanoparticles via Controlled Assembly of Presynthesized Spherical Seeds by Wang et al (2010) (hereinafter 'Wang').
Regarding claims 1-6, 12, and 32, Domercq suggests a coating adhered to a glass substrate surface comprising a layer of polyallylamine polyelectrolyte and a layer of closely packed silica particles; wherein the layers may be bonded by electrostatic forces; wherein the silica nanoparticles have a diameter between about 5nm and about 50 nm (para 32, 39-41).
Domercq further suggests the use of polyallylamine polyelectrolyte and the ionised polyelectrolyte attaches to the surface of substrate (para 21-24, 33, 40-41) which would have suggested or rendered obvious the substrate surface comprises surface active moieties carrying a net positive charge; wherein said surface active moieties carrying a net positive charge are amino groups; and wherein said surface active moieties are present in a layer on said substrate.
Domercq further suggests the silica nanoparticles may be ionised nanoparticles and have a negative charge provided by ionised chemical groups such as acids (para 32) which would have suggested or rendered obvious silica net-negatively charged nanoparticles; and wherein said silica net-negatively charged nanoparticles comprise acid moieties.
Regarding the limitation “said layered coating being hydrophobic and said layered coating transmitting greater than about 90% of incident light having a para 4-5, 108, 126, fig 7a).
Domercq would have suggested or otherwise rendered obvious to one of ordinary skill in the art that the desired surface coverage of silica nanoparticles could be achieved with a single layer (i.e., monolayer) (para 36-40). 
Domercq fails to specifically suggest chain-like three-dimensionally aggregated silica nanoparticles; wherein each linked array of nanoparticles has at least one linear dimension of about 100 nm to about 1200 nm. However, Domercq suggests both the structure of the surface and surface coverage of silica nanoparticles may be adjusted and/or the surface may be treated with chemical compounds to optimize the hydrophobic properties of the surface; wherein the surface should also be antireflective (i.e., transmit light) (para 3-5, 64, 87, 88).
Wang would have suggested or otherwise rendered obvious the synthesis of chain-like three-dimensionally aggregated silica nanoparticles comprising linked arrays of silica net negatively charged nanoparticles (abstract; page 18493, col 1; page 18497; page 18496, col 1; figs 1, 7); wherein each linked array comprises nanoparticle seeds making up the linear chain-like structures have average diameters of 22 nm; wherein the numbers of seeds making up anisotropic silica nanoparticles is from 5 to 14 (i.e., each linked array having at least one linear dimension of about 100 nm to about 1200 nm) (page 18492, col 2, section 2.2; page 18497; figs 1, 7).

Regarding the limitations and “which transmits greater than about 90% of incident light at variable incidence angles ranging from 0 to 50° at a wavelength of 500 nm;” “a layer of anisotropic chain-like silica nanoparticles, wherein: said anisotropic chain-like silica nanoparticles comprise linked arrays of silica net-negatively charged nanoparticles, each linked array having at least one linear dimension of about 100 nm to about 1200 nm” and “said anisotropic chain-like silica nanoparticles are held to said surface by electrostatic charge; and said layered coating conforms to a surface topography defined by the anisotropic chain-like silica on the substrate,” Domercq as modified by Wang suggests or otherwise renders obvious the structure, and composition of that of the layered coating of the instant claims, so the layered coating of Domercq as modified by Wang is deemed to meet these limitations.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.
	Regarding claim 7, Domercq suggests or otherwise renders obvious the layered substantially resists condensation (para 87).
Regarding claim 9, Domercq suggests the roughness of a surface (i.e., topography) contributes to its hydrophobic/hydrophilic properties, so it would have been obvious to one of ordinary skill in the art to adjust the roughness of the surface to optimize its hydrophobic/hydrophilic properties.
Regarding claim 11, Domercq suggests layers having a thickness of 50 nm (para 40) which lies within the range of the instant claim.	
	Regarding claim 13, Domercq suggests the layer ionised polyelectrolyte (i.e., layer comprising said surface active moieties) is to assist with the bonding properties of the coated layer (para 33, 41), so it would have been obvious to one of ordinary skill in the art to adjust the thickness of the layer to achieve proper bonding between the surface, polyelectrolyte, and nanoparticles.

Response to Arguments
Applicant's arguments filed 6/18/21 have been fully considered but they are not persuasive.
Applicant contends that fails to suggest linked arrays of silica net-negatively charged nanoparticles; Domercq’s approach could not be modified to produce net-negatively charged silica nanoparticles without changing the way in which the approach operates; Domercq teaches away from applicant’s 3-D aggregate; and Domercq fails to suggest a monolayer.
These are not persuasive. Domercq further suggests the use of polyallylamine polyelectrolyte and the ionised polyelectrolyte attaches to the surface of substrate (para 21-24, 33, 40-41) which would have suggested or rendered obvious the substrate surface comprises surface active moieties carrying a net positive charge; wherein said surface active moieties carrying a net positive charge are amino groups; and wherein said surface active moieties are present in a layer on said substrate.
Domercq further suggests the silica nanoparticles may be ionised nanoparticles and have a negative charge provided by ionised chemical groups such as acids (para 32) which would have suggested or rendered obvious silica net-negatively charged nanoparticles; and wherein said silica net-negatively charged nanoparticles comprise acid moieties.
Domercq would have suggested or otherwise rendered obvious to one of ordinary skill in the art that the desired surface coverage of silica nanoparticles could be achieved with a single layer (i.e., monolayer) (para 36-40). 
Therefore, Domercq would have suggested or otherwise rendered obvious to one of ordinary skill in the art an embodiment wherein the monolayer of silica nanoparticles comprise linked arrays of silica net-negatively charged nanoparticle; wherein the substrate surface comprises surface active moieties carrying a net positive charge; said anisotropic chain-like three-dimensionally aggregated silica nanoparticles are held to said surface by electrostatic charge.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152.  The examiner can normally be reached on Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/           Primary Examiner, Art Unit 1783